Citation Nr: 0333496	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis and 
emphysema, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1974 
to March 1980, and his DD Form 214 also confirms prior active 
service of nineteen years, three months, and twenty days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in November 1998 and May 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Recent pulmonary function testing has not shown forced 
expiratory volume in one second (FEV-1) of 40 to 55 percent 
of predicted value, a ratio of FEV-1 over forced vital 
capacity (FEV-1/FVC) of 40 to 55 percent, diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO(SB)) of 40 to 55 percent of predicted value, or maximum 
oxygen consumption of 15 to 20 ml/kg/min.

3.  The medical evidence of record does not support an 
etiological relationship between the veteran's current carpal 
tunnel syndrome and service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchitis and emphysema have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Codes 6600 and 6603 (2003).

2.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a March 2001 
letter.  See 38 U.S.C.A. § 5103.  This issuance contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this regard, the Board also notes that 38 U.S.C.A. § 
5103(b)(1) prescribes that, if the requested information or 
evidence is not received by VA within one year from the date 
of the notification, no benefit may be paid or furnished by 
reason of the claimant's application.  The implementing 
regulation, 38 C.F.R. § 3.159(b)(1) (2003), also concerns 
VA's duty to notify claimants of the necessary information 
and evidence pursuant to 38 U.S.C.A. § 5103.  With respect to 
the time limitation, that regulation repeats the statutory 
language stating that "[i]f VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application."  The 
regulation, however, also sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d (Fed. Cir. 2003) the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the 30-day period set forth in 38 C.F.R. § 3.159(b)(1), while 
perhaps intended to facilitate the earlier award of benefits 
in certain circumstances, might also lead to a premature 
denial of a claim that would be short of the one-year period 
set forth in 38 U.S.C.A. § 5103(a) and could result in 
confusion and inefficiency.  Because of this potentially 
prejudicial effect and the inconsistency between 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), the Federal Circuit 
invalidated 38 C.F.R. § 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the veteran's claims file, the Board 
observes that the RO, in its March 2001 "duty to assist" 
letter, requested that the veteran submit additional evidence 
within 60 days.  In that sense, the procedures incorporated 
in this letter are not consistent with the holding in PVA.

That having been noted, however, the Board has considered the 
totality of the record and the question of whether the 
veteran was actually prejudiced by the RO's actions.  In this 
regard, the Board notes that more than two years have elapsed 
since the issuance of the March 2001 letter, and the 
veteran's claims were most recently readjudicated in an 
August 2003 Supplemental Statement of the Case.  Moreover, 
the RO clearly accepted new medical evidence into the record 
for more than two years following the issuance of the March 
2001 letter and has not used the dates of submission of such 
evidence as a basis to deny either of the veteran's claims.

In effect, although the March 2001 letter may not have been 
entirely in line with the holding in PVA, the overall 
procedural development of the veteran's claims is consistent 
with 38 U.S.C.A. § 5103(b)(1).  Given this, as well as the 
fully satisfactory completion of all evidentiary development 
of this case, the Board finds that Board action on this case 
at the present time is warranted, and a stay or remand in 
light of PVA would have no effect on the veteran other than 
to produce unnecessary delay and inconvenience.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

II.  Entitlement to an increased evaluation for bronchitis 
and emphysema

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an April 1999 rating decision, the RO granted service 
connection for bronchitis on the basis of in-service 
treatment for this disorder dating back to 1974.  A 
10 percent evaluation was assigned, effective from December 
1997.  In the appealed rating decision, from May 2000, the 
grant of service connection was expanded to include 
emphysema, and the assigned 10 percent evaluation was 
continued.

In December 2000, the veteran underwent pulmonary function 
testing in conjunction with a VA skin disease examination.  
This testing revealed FEV-1 of 87 percent of predicted value 
and FEV-1/FVC of 79 percent.  No obstruction to airflow or 
restriction were noted.  The examiner who conducted the 
accompanying examination diagnosed chronic bronchitis, 
secondary to tobacco dependency and attributed the veteran's 
shortness of breath to these diagnoses.

The veteran's April 2001 VA spine examination report contains 
a diagnosis of chronic obstructive pulmonary disease (COPD).  
No pulmonary function testing was conducted in conjunction 
with this examination, however.  

In November 2002, the veteran underwent a further VA 
respiratory examination.  The examination revealed no 
evidence of cor pulmonale or pulmonary hypertension.  
Pulmonary function testing conducted in conjunction with the 
examination revealed FEV-1 of 96 percent of predicted value, 
FEV-1/FVC of  70 percent, and DLCO of 88 percent of predicted 
value.  These tests were noted to be normal, with no change 
in airflow with bronchodilators and normal diffusing 
capacity.  The examination report diagnosis was chronic 
bronchitis.

Subsequently, in a December 2002 rating decision, the RO 
increased the evaluation for the veteran's bronchitis and 
emphysema to 30 percent as of June 1999, the date of his 
claim.  The 30 percent evaluation has since remained in 
effect and is at issue in this case.

The RO has evaluated the veteran's disorder under 38 U.S.C.A. 
§ 4.97, Diagnostic Codes 6600 (chronic bronchitis) and 6603 
(pulmonary emphysema).  Under both sections, a 30 percent 
evaluation is assigned in cases of FEV-1 of 56 to 70 percent 
of predicted value, FEV-1/FVC of 56 to 70 percent, or 
DLCO(SB) of 56 to 65 percent of predicted value.  A 60 
percent evaluation is assigned in cases of FEV-1 of 40 to 55 
percent of predicted value, FEV-1/FVC of 40 to 55 percent, 
DLCO(SB) of 40 to 55 percent of predicted value, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

In this case, the recent pulmonary function testing has 
revealed findings which are not consistent with the criteria 
for an evaluation in excess of 30 percent.  The most severe 
finding from any of these tests was FEV-1/FVC of 70 percent 
from November 2002, a finding which supports the current 30 
percent evaluation.  Moreover, commentary accompanying the 
veteran's December 2000 and November 2002 pulmonary function 
testing reports indicates essentially normal findings 
overall.

In short, the preponderance of the evidence does not support 
an evaluation in excess of 30 percent for the veteran's 
bronchitis and emphysema, and his claim for that benefit must 
be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

II.  Entitlement to service connection for carpal tunnel 
syndrome

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During service, in January 1980, the veteran was seen for 
complaints of "pain throughout the left side of his body," 
including the left thumb.  A neurological examination was 
unremarkable, and the examiner noted that he could not 
establish a basis for the veteran's complaints of pain.

Subsequent to service, in November 1991, the veteran 
underwent a nerve conduction study.  The impression was 
abnormal nerve conduction of the left upper extremity, and 
the examiner interpreted this finding as compatible with left 
carpal tunnel syndrome.  

In June 1998, the veteran underwent a VA hand, thumb, and 
fingers examination, which revealed bilateral carpal tunnel 
syndrome.  The examiner, who reviewed the veteran's claims 
file, opined that his hand symptoms were "not likely related 
to conditions during active duty," as he did not describe 
flare-up episodes.  

Beyond this examination report, none of the veteran's post-
service medical records, including the report of an April 
2001 VA spine examination report, provides any commentary 
suggesting a causal link between current carpal tunnel 
syndrome and service.  Indeed, in a May 2003 statement, Dr. 
Todd Parry commented that the veteran's work as a cook in the 
Army would not be expected to cause carpal tunnel syndrome, 
as "heavy repetitive twisting and gripping activities are 
more likely to cause carpal tunnel syndrome than more of 
light mildly repetitive type activity."  Also, a May 2003 
statement from Clinton G. McAlister, M.D., indicates that the 
veteran had reported "difficulty with both of his arms since 
1999."  

The Board has reviewed the evidence of record but finds the 
claims file to be devoid of any medical documentation 
suggesting an etiological link between the veteran's current 
carpal tunnel syndrome and service.  Rather, this disorder 
was first noted more than 10 years following the veteran's 
discharge from service, and the only medical opinions of 
record addressing the etiology of this disorder, from the 
June 1998 VA examination report and from Dr. Parry, refute 
the argument that this disorder is related to service.  See 
also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
reaching a determination on a service connection claim).  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated his September 1999 
VA hearing testimony.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for carpal tunnel 
syndrome, and this claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding the 
resolution of doubt in a claimant's favor are not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to an increased evaluation for 
bronchitis and emphysema, currently evaluated as 30 percent 
disabling, is denied.

The claim of entitlement to service connection for carpal 
tunnel syndrome is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



